Citation Nr: 1033594	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-33 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of jaw 
injury.

5.  Entitlement to service connection for a chronic headache 
disability.

6.  Entitlement to service connection for tuberculosis with 
symptoms of shortness of breath.

7.  Entitlement to service connection for disability manifested 
by episodes of dizziness and passing out.

8.  Entitlement to service connection for disability manifested 
by weight loss.

9.  Entitlement to service connection for disability manifested 
by loss of visual acuity, claimed as eye strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Columbia, South Carolina.

In November 2005, the RO, in pertinent part, denied service 
connection for diabetes mellitus with symptoms of dizziness and 
passing out; weight loss; hypertension with symptoms of 
headaches; tuberculosis with symptoms of shortness of breath; and 
eye strain (legally blind).  The Veteran filed notices of 
disagreement (NODs) with respect to each of those determinations, 
and the RO furnished him a statement of the case (SOC) in 
September 2006.  38 C.F.R. §§ 19.26, 19.29, 20.200, 20.201 
(2006).

In March 2007, the RO determined that the Veteran had failed to 
file a timely substantive appeal with respect to issues that were 
addressed in the September 2006 SOC.  In April 2007, the Veteran, 
through his former representative, filed what can reasonably be 
construed as an NOD with respect to the RO's determination as to 
the timeliness of the underlying appeal.  Thereafter, no SOC was 
provided with respect to the timeliness issue.  See 38 C.F.R. 
§ 19.34 (2006) (providing that the matter of whether a 
substantive appeal has been timely filed is an appealable issue, 
and that if a claimant or his representative protests an adverse 
determination with respect to timely filing, the claimant is to 
be provided an SOC).

Ordinarily, in a situation where a claimant has filed an NOD with 
respect to an appealable issue, and no SOC has been furnished, 
the Board would remand the case for issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  As is relevant to 
the particular situation presented here, however, the United 
States Court of Appeals for Veterans Claims (Court) has recently 
held that the lack of a timely filed substantive appeal is not a 
bar to the Board's exercise of jurisdiction over a matter, and 
that an appeal to the Board need not be closed for failure to 
file a timely substantive appeal.  Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

In the present case, the evidence of record shows that an 
attorney communicated with the RO in July 2006, stating in 
writing on his letterhead that the Veteran had asked him to 
represent him in an appeal of the RO's November 2005 decision.  
Attached to the letter was a medical authorization executed by 
the Veteran.  Under the law then in effect, that communication 
was sufficient to establish the attorney as the Veteran's VA 
representative.  38 C.F.R. § 20.603(a) (2006).  The RO did not 
recognize the attorney as the Veteran's representative at that 
time, however, and did not provide the attorney a copy of the 
September 2006 SOC.  The attorney thereafter inquired about the 
status of the appeal in March 2007 (after the time for filing a 
substantive appeal had expired; 38 C.F.R. § 20.302(b) (2006)), 
and in April 2007 provided a copy of a substantive appeal, signed 
and dated by the Veteran in September 2006, which he asserted had 
been timely filed in response to the relevant SOC.

In light of the unique circumstances presented by this case, the 
Board will exercise its discretion to waive the Veteran's 
"untimely" appeal.  The RO's failure to provide a copy of the 
September 2006 SOC to the Veteran's then-valid representative, 
together with the attorney's subsequent assertions that he did, 
in fact, file a substantive appeal within the regulatory time 
frame are, in the Board's view, significant circumstances 
mitigating the RO's conclusion that a substantive appeal was not 
timely filed.  The Board will accept jurisdiction of those issues 
adjudicated in November 2005 with which the Veteran and his 
former representative expressed timely disagreement.

In this regard, the Board notes that the RO, in its September 
2006 SOC, combined the Veteran's claims for service connection 
for diabetes, dizziness/passing out, hypertension, and headaches 
into two issues: entitlement to service connection for diabetes 
mellitus with symptoms of dizziness and passing out and 
entitlement to service connection for hypertension with symptoms 
of headaches.  It does not appear from the record, however, that 
the Veteran intended that service connection for his symptoms of 
dizziness/passing out and headaches be considered solely as due 
to diabetes and/or hypertension.  Accordingly, and in order to 
more accurately reflect the Veteran's apparent intent, those 
issues have been recharacterized as set forth above, on the title 
page.

In regard to the Veteran's claim for service connection for 
disability manifested by dizziness and passing out (previously 
described as dizzy spells and blackouts), the Board notes that 
that claim was denied by a rating decision entered in July 1957.  
Although the Veteran did not appeal that decision, he has since 
obtained and submitted relevant service treatment records that 
existed, but were not associated with the claims file, at the 
time of the July 1957 adjudication.  See Submission from the 
Veteran received in November 2008.  He is therefore entitled to 
have that claim reconsidered under the provisions of 38 C.F.R. 
§ 3.156(c) (2009).

Subsequent to the RO's decision in November 2005, the RO entered 
decisions in December 2007 and October 2008 that, in pertinent 
part, denied a rating in excess of 40 percent for chronic back 
strain and service connection for residuals of jaw injury.  
Inasmuch as the Veteran has perfected an appeal with respect to 
both of those issues, they are properly before the Board as well.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the 
reasons set forth below, this appeal is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Under applicable law, a medical 
examination and/or opinion is deemed "necessary" if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period, provided the claimant 
has the required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, it does not appear that all of the Veteran's 
service treatment records have been procured.  There are no 
service dental records presently in the claims file.  Nor are 
there any records of the Veteran's reported treatment for back 
injury, blackouts, and shortness of breath in December 1953 
(while serving in Alaska) and February 1957 (at Bolling Air Force 
Base).  See Veteran's Application for Compensation or Pension, 
dated in May 1957.  The fact that the Veteran has recently had 
success in obtaining additional service records raises questions 
as to whether still more records might be available.  Further 
development is required.

The evidence currently of record reflects that the Veteran was 
seen by a unnamed private physician for unexplained weight loss 
sometime during or prior to September 1953; that he was treated 
at "County Hospital" in 1972 for an injury to the left 
mandible; that he was being treated for back problems by an 
unnamed private physician around 2002; and that he has received 
treatment for the disabilities here at issue from Drs. Simmons, 
Wilson, Lee, Woods, and Bell, and at the VA Medical Centers 
(VAMCs) in Charleston, South Carolina and Augusta, Georgia.  The 
Veteran has also reported having been treated for tuberculosis at 
the U.S. Naval Hospital in Charleston in May 1957 (upon his 
separation from service), and at Charleston County Hospital, and 
has reported that his diabetes was first diagnosed in 1968.

Presently, the claims file contains no records of private 
treatment dated in or around September 1953, service department 
hospitalization in May 1957, a 1968 diagnosis of diabetes, 
treatment for an injury to the left mandible in 1972, or 
treatment from Drs. Simmons, Lee, Woods, or Bell.  The record 
contains a letter, but no clinical records, from Dr. Wilson, and 
there are significant gaps in the records that have thus far been 
received from the VAMC in Charleston.  Additional development is 
necessary.  38 C.F.R. § 3.159(c)(1)-(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its possession).

When the Veteran was examined for separation from service in 
April 1957, he reported a history of, among other things, severe 
headaches of unknown cause, dizziness and fainting on a few 
occasions, and eye strain.  He essentially maintains that he has 
continued to experience those things on a recurrent basis ever 
since.  He is competent to describe his observable 
symptomatology.  The requirements for a VA examination and 
opinion with respect to the etiology of his headaches, dizziness 
and fainting, and loss of visual acuity have been satisfied.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding, in part, that an examination may be required under the 
provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal 
contains medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation).  Because 
no such examination(s) and opinion(s) have thus far been 
obtained, additional development is required.  38 C.F.R. § 19.9 
(2009).

For the reasons stated, this case is REMANDED for the following 
actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  
Expedited handling is requested.) 

1.  Ask the Veteran to provide releases for 
relevant records of treatment from the doctor 
who saw him for unexplained weight loss sometime 
during or prior to September 1953; from the 
doctor or facility where he was reportedly 
diagnosed with diabetes in 1968; from "County 
Hospital," for an injury to the left mandible 
in 1972 and treatment of tuberculosis; from the 
private physician who was following him for back 
problems in 2002; from Drs. Simmons, Wilson, 
Lee, Woods, and Bell; and from any other care 
providers who may possess new or additional 
evidence pertinent to the issues on appeal.  If 
the Veteran knows that all or some of the 
aforementioned records are unavailable, he 
should be asked to so indicate.  If he provides 
the necessary releases, assist him in obtaining 
the records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

2.  Make efforts to obtain additional service 
treatment records for the Veteran, including any 
dental records that might be available and any 
records of his reported treatment for back 
injury, blackouts, and shortness of breath in 
December 1953 (while serving in Alaska) and 
February 1957 (at Bolling Air Force Base).  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.  If 
complete records cannot be located, the Veteran 
should be notified of his right to submit 
evidence from alternate sources, including 
"buddy" statements.

3.  Make efforts to obtain records of the 
Veteran's reported post-service treatment for 
tuberculosis at the U.S. Naval Hospital in 
Charleston in May 1957.  Efforts to obtain the 
evidence should be fully documented, and should 
be discontinued only if it is concluded that the 
evidence sought does not exist or that further 
efforts to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence obtained, 
if any, should be associated with the claims 
file.

4.  Take action to ensure that all relevant 
records of the Veteran's treatment at the VAMC 
in Charleston, South Carolina are associated 
with the claims file, to include all relevant 
records dated from March 1988 to October 1989, 
from August 1992 to April 1996, from August 2008 
to April 2009, and subsequent to September 2009; 
including, but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or reports 
of hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  Efforts to obtain 
the evidence should be fully documented, and 
should be discontinued only if it is concluded 
that the evidence sought does not exist or that 
further efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with the 
claims file.

5.  Take action to ensure that all relevant 
records of the Veteran's treatment at the VAMC 
in Augusta, Georgia are associated with the 
claims file, to include all relevant records 
dated prior to March 2005 and subsequent to 
September 2009; including, but not limited to, 
any and all non-electronic (i.e., typed or hand-
written) clinical records, progress notes, 
and/or reports of hospitalization, whether or 
not they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

6.  After all of the foregoing development has 
been completed, arrange to have the Veteran 
scheduled for a neurological examination.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should offer an opinion 
as to each of the following questions:

a.  Does the Veteran have a chronic 
headache disability?  If so, is it at 
least as likely as not (i.e., is it 50 
percent or more probable) that the 
chronic disability can be attributed to 
service?

b.  Does the Veteran have an identifiable 
chronic disability manifested by 
recurrent episodes of dizziness and 
passing out?  If so, what is the most 
likely diagnosis?  Is it at least as 
likely as not that disability can be 
attributed to service?

If consultation with specialists is deemed 
necessary, that should be accomplished.  A 
complete rationale for all opinions should be 
provided.

7.  Also arrange to have the Veteran scheduled 
for an eye examination.  After reviewing the 
claims file, examining the Veteran, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to whether 
it is at least as likely as not (i.e., whether 
it is 50 percent or more probable) that the 
Veteran has a current visual impairment that can 
be attributed to service, to include the history 
of eye strain noted at the time of his 
separation from service in April 1957.  A 
complete rationale for all opinions should be 
provided.

8.  Make arrangements to return the claims file 
to the VA examiner who performed the VA dental 
and oral examination in April 2009.  The 
examiner should be asked to review the expanded 
record, including the lay statements dated in 
July 2009 (to the effect that the Veteran 
suffered a serious dislocation of the jaw during 
service), and prepare a supplemental report 
indicating the extent to which, if any, the 
additional evidence impacts on his prior opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran has a current 
disability of the jaw that can be attributed to 
service.  If the examiner who previously 
evaluated the Veteran is unavailable, schedule 
the Veteran for an examination by another 
examiner for purposes of obtaining the necessary 
information.  A complete rationale for all 
opinions should be provided.

9.  If the expanded record demonstrates that the 
requirements for a VA examination and/or opinion 
with respect to the etiology of Veteran's 
diabetes mellitus, hypertension, tuberculosis, 
or weight loss have been satisfied, such 
examination(s) and/or opinion(s) should be 
obtained.  The resulting report(s), if any, 
should be associated with the claims file.

10.  If, after all of the foregoing development 
has been completed, the evidence suggests that 
there has been a material change in the 
Veteran's service-connected low back disability 
since the time of his last VA compensation 
examination in June 2009, arrange to have him 
scheduled for a new examination.  38 C.F.R. 
§ 3.327.  After reviewing the claims file, 
examining the Veteran, and performing any 
testing deemed necessary, the examiner should 
fully describe the Veteran's functional 
deficits.  A complete rationale for all opinions 
must be provided.

11.  After all of the above development has been 
completed, ask the Veteran to indicate whether 
he still desires to have a local hearing with a 
Decision Review Officer, as previously requested 
in September 2006.  If he does, notify him and 
his representative of the date and time of the 
hearing in accordance with applicable 
regulations.  A transcript of the hearing, if 
held, should be associated with the claims file.

12.  Thereafter, take adjudicatory action on the 
claims here at issue.  If any benefit sought 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative. 

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

